     Case 1:18-cv-12147-DPW Document 28 Filed 03/03/20 Page 1 of 18



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


DINO N. THEODORE,                )
and                              )
ACCESS WITH SUCCESS, INC.,       )
               Plaintiffs,       )    CIVIL ACTION NO.
                                 )    18-cv-12147-DPW
v.                               )
                                 )
UBER TECHNOLOGIES, INC.,         )
                                 )
                  Defendant.     )

                         MEMORANDUM AND ORDER
                             March 3, 2020

     Dino Theodore and Access with Success, Inc. bring this

action seeking permanent injunctive relief barring an allegedly

discriminatory practice by Uber Technologies, Inc. of not

providing wheelchair accessible vehicles to all areas of the

Commonwealth of Massachusetts, or at least those currently

served by Uber.    In particular, Mr. Theodore and Access with

Success contend in their now-operative second amended complaint

that Uber’s failure to provide wheelchair accessible vehicles in

the suburb where Mr. Theodore resides, northwest of Boston near

the border with New Hampshire, violates Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

     Uber has moved for an order to compel arbitration of all

claims, under the Terms and Conditions to which Uber contends

Mr. Theodore agreed when he created his account.        More

specifically, Uber argues that, at a minimum, an arbitrator
     Case 1:18-cv-12147-DPW Document 28 Filed 03/03/20 Page 2 of 18



should decide at the threshold the arbitrability of the claims

set forth by Mr. Theodore and Access with Success under the

delegation clause of the Terms and Conditions.

     In opposition, Mr. Theodore and Access with Success contend

that there was never any valid written agreement between Mr.

Theodore and Uber through which the parties agreed to arbitrate

the claims set forth in Plaintiffs’ second amended complaint.

                            I. BACKGROUND

A.   Factual Background

     Mr. Theodore is a 58-year-old practicing attorney, who is

paralyzed from the chest down; he lives in Dracut,

Massachusetts.   Due to his condition and other physical

setbacks, he has begun to rely more heavily on a power

wheelchair that does not allow him to use an automobile equipped

with hand controls, which he otherwise could drive.

     Access with Success is a non-profit corporation, whose

“members are able-bodied individuals and qualified individuals

with disabilities as defined by the ADA.”       Mr. Theodore serves

as a member and a director of Access with Success, with whom he

has filed at least 45 federal actions as a co-plaintiff.

     In October 2016, the Massachusetts Bay Transportation

Authority began working with Uber, as well as its competitor

ride-share company, Lyft Inc., to introduce a pilot program to

provide subsidized rides in wheelchair accessible vehicles for

                                   2
     Case 1:18-cv-12147-DPW Document 28 Filed 03/03/20 Page 3 of 18



disabled passengers in a specific region of the Commonwealth.1

Dracut is outside the region served by the RIDE program, which

is where Uber’s pilot program operates; consequently, Uber

allegedly has no wheelchair accessible vehicles available for

Mr. Theodore to take from his home.

     Massachusetts General Law c. 161A provides statutory

authority for the MBTA, including the definition of its “area

constituting the authority.” M.G.L. c. 161A § 1 (the “area

constituting the authority” of the MBTA is “the service area of

the authority consisting of the 14 cities and towns, the 51

cities and towns, and other served communities,” which are all

defined terms under the statute).      Dracut is included under the

“other served communities” within the “area constituting the

authority” of the MBTA, id., as well as the Lowell Regional


1 The pilot program is designed to operate within the region that
is served by the MBTA’s para-transit service, “The RIDE,” which
provides transportation for people who have a disability that
prevents them from using typical MBTA services such as buses,
subways, or trolleys.
  To provide context for this Memorandum, I take notice that
MBTA is of the view that, “[u]nder the ADA, paratransit
functions as a safety net. It is not intended to be a
comprehensive system of transportation, and it’s different from
medical or human services transportation.” See generally
https://www.mbta.com/accessibility/the-ride (last visited Mar.
3, 2020). The RIDE program is available in 58 cities and towns
“in the greater Boston area…” Id. Dracut, Massachusetts is
outside the RIDE Service Area. As of March 2017, the pilot
program was expanded to “all eligible users of the RIDE.” See
https://www.mass.gov/news/governor-baker-mbta-celebrate-
expansion-of-the-rides-on-demand-paratransit-service (last
visited Mar. 3, 2020).
                                   3
     Case 1:18-cv-12147-DPW Document 28 Filed 03/03/20 Page 4 of 18



Transit Authority, under M.G.L. c. 161B § 2.       “The area

constituting the authority and the inhabitants thereof are … a

body politic and corporate, and a political subdivision of the

commonwealth, under the name of Massachusetts Bay Transportation

Authority.” M.G.L. c. 161A § 2.     The MBTA’s organic statute

provides that “no person shall, on the grounds of… handicap, be

denied participation in, or the benefits of, or be otherwise

subjected to discrimination under any program or activity

administered or operated by or for the authority.”        M.G.L. c.

161A § 5(a).   Within the MBTA’s statutory authority is the power

to “conduct research… experimentation… and development, in

cooperation with the [mass transit division within the]

department [of transportation], and other governmental agencies

and private organizations when appropriate, with regard to mass

transportation … services.” M.G.L. c. 161A § 3(l).

     On October 4, 2016, Mr. Theodore created an account on

Uber’s website and downloaded the app to his smartphone.         None

of the options presented for his desired destination included a

wheelchair accessible vehicle, and after doing more research,

Mr. Theodore concluded that this service was not available and

deleted the app from his phone.     On July 12, 2018, after hearing

about the availability of Uber wheelchair accessible vehicles,

Mr. Theodore logged onto the website and began to “sign-up”

again; however, he did not complete the process once he

                                   4
     Case 1:18-cv-12147-DPW Document 28 Filed 03/03/20 Page 5 of 18



determined that Uber’s wheelchair accessible vehicles were not

available to him in Dracut.

B.   Questions Presented

     Uber’s motion to compel arbitration presents the need to

make determinations regarding who will decide the applicability

of the Terms and Conditions of the account agreement which Mr.

Theodore created on October 4, 2016.2

     These determinations will be applicable both to Mr.

Theodore and Access with Success.3


2 In this connection, I note at the outset my conclusion that Mr.
Theodore did not effectively cancel his account by his
collateral act of deleting the related app. Indeed, the Terms
and Conditions of that account agreement state that the dispute
resolution section survives cancellation of a user’s account.
Thus, I find the argument by Mr. Theodore and Access with
Success that his deletion of the app had the effect of freeing
Mr. Theodore from the Terms and Conditions of the account
agreement to be unavailing.
3 If Mr. Theodore is compelled to arbitrate, then so too is

Access with Success because it is suing either as a membership
organization, or as his alter ego. Access with Success has
served as an organizational co-plaintiff for Mr. Theodore on
numerous occasions. In fact, it has joined Mr. Theodore as a
co-plaintiff in the last 45 federal lawsuits filed by Access
with Success. “Associations suing in a representative capacity
are bound by the same limitations and obligations as their
members . . .” Klay v. All Defendants, 389 F.3d 1191, 2012-03
(11th Cir. 2004) (citing Arizonans for Official English v.
Arizona, 520 U.S. 43, 65-66 (1997)). Access with Success
alleges it sues as a co-plaintiff here based on its “injury as a
result of the defendant’s actions or inactions . . . [and]
because of its association with Dino Theodore and his claims . .
.” Accordingly, it is a co-plaintiff in its representative
capacity and would be bound by enforced arbitration against Mr.
Theodore.
  Moreover, “where corporations are formed, or availed of, to
carry out the objectives and purposes of the corporations or
                                   5
      Case 1:18-cv-12147-DPW Document 28 Filed 03/03/20 Page 6 of 18



                        II. STANDARD OF REVIEW

      A party seeking to compel arbitration “must demonstrate

that a valid agreement to arbitrate exists, that the movant is

entitled to invoke the arbitration clause, that the other party

is bound by that clause, and that the claim asserted comes

within the clause’s scope.” Soto-Fonalledas v. Ritz-Carlton San

Juan Hotel Spa & Casino, 640 F.3d 471, 474 (1st Cir. 2011).

      Section 2 of the Federal Arbitration Act provides that an

arbitration clause in a written contract “shall be valid,

irrevocable, and enforceable, save upon such grounds as exist at

law or in equity for the revocation of any contract.” 9 U.S.C. §

2.   Congress passed the FAA to put into place a “policy favoring

arbitration.” AT&T Mobility, LLC v. Concepcion¸563 U.S. 333, 339

(2011).   Nevertheless, “the FAA does not require parties to

arbitrate when they have not agreed to do so.” Cullinane v. Uber

Techs., Inc., 893 F.3d 53, 60 (1st Cir. 2018) (quoting Volt




persons controlling them,” agency principles may dictate that
the controlling person(s) and the entity not be regarded as
separate. My Bread Baking Co. v. Cumberland Farms, Inc., 233
N.E.2d 748, 751 (Mass. 1968); see also Iantosca v. Benistar
Admin. Services, Inc., 567 Fed. Appx. 1, 7 (1st Cir. 2014)
(citing My Bread as the “seminal Massachusetts case on
disregarding the corporate form” and noting that it “does not
suggest that making a ‘sham’ finding is a prerequisite” to do
so)). Without prejudice to further factual development to test
the proposition, I am presently of the view that the principles
of My Bread appear to contemplate the circumstances here, given
Mr. Theodore’s office as a director of Access with Success.
                                    6
     Case 1:18-cv-12147-DPW Document 28 Filed 03/03/20 Page 7 of 18



Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford Jr. Univ.,

489 U.S. 468, 478 (1989) (internal quotation marks omitted)).

         III. APPLICABILITY OF THE “TERMS AND CONDITIONS”

     In answering whether or not the claims raised by Mr.

Theodore and Access with Success should be resolved by

arbitration, I first address the question “whether . . . there

exists a written agreement to arbitrate.” Lenfest v. Verizon

Enter. Solutions, LLC, 52 F. Supp.3d 259, 262-63 (D. Mass.

2014).   “The burden of making th[e] showing [that there is a

written agreement to arbitrate] lies on the party seeking to

compel arbitration.” Id. (citing Dialysis Access Ctr., LLC v.

RMS Lifeline, Inc., 638 F.3d 367, 375 (1st Cir. 2011)).         Plainly

there is such a written contract here. See note 2, supra.

However, if such a written contract containing the arbitration

agreement was never binding on the plaintiffs, its arbitration

clause cannot be enforced against them.

     When determining whether the parties agreed to arbitrate,

courts apply “ordinary state-law principles that govern the

formation of contracts.” Cullinane, 893 F.3d at 61 (citing First

Options of Chi., Inc., v. Kaplan, 514 U.S. 938 944 (1995)).

     In Massachusetts, “[r]easonably conspicuous notice of the

existence of contract terms and unambiguous manifestation of

assent to those terms by consumers are essential if electronic

bargaining is to have integrity and credibility.” Id. (emphasis

                                   7
     Case 1:18-cv-12147-DPW Document 28 Filed 03/03/20 Page 8 of 18



added) (citing Ajemian v. Yahoo! Inc., 987 N.E.2d 604, 612

(Mass. App. Ct. 2013)).4    With that principle in mind, the

Massachusetts Appeals Court in Ajemian has outlined a two-step

inquiry, endorsed and applied by the First Circuit in Cullinane,

to determine enforceability of clauses5 in online agreements.

Id. at 62.     Consequently, here I must first determine whether

the contract terms were “reasonably communicated to the

plaintiffs.”     Ajemian, 987 N.E.2d at 612.    Second, I must

determine whether “the record shows that those terms were

‘accepted and, if so, the manner of acceptance.’” Cullinane, 893

F.3d at 62 (citing Ajemian, 987 N.E. 2d at 613)).

A.   Reasonable Communication to Mr. Theodore

     As in Cullinane, Uber here does not argue that Mr. Theodore

read the Terms and Conditions containing the arbitration clause,

rather Uber “relies solely on a claim that its online

presentation was sufficiently conspicuous as to bind the




4 In its most recent discussion of the applicable principles for
requisite notice in online contracts of adhesion, the First
Circuit in Cullinane v. Uber Techs., Inc., 893 F.3d 53, 61-62
(1st Cir. 2018) expressly looked to Ajemian v. Yahoo! Inc., 987
N.E.2d 604, 611-15 (Mass. App. Ct. 2013) as a decision
containing “trustworthy data for ascertaining [Massachusetts]
state law” on this issue.
5 The clause in question in Ajemian was a forum selection clause;

however, nothing about the two-step inquiry is specific to that
particular kind of clause. The same form of inquiry can guide
determination of the enforceability of an arbitration clause. I
will deploy it to do so here as the First Circuit did in
Cullinane.
                                   8
     Case 1:18-cv-12147-DPW Document 28 Filed 03/03/20 Page 9 of 18



Plaintiffs whether or not they chose to click through the

relevant terms.”   Id.   In the “context of web-based contracts

. . . clarity and conspicuousness are a function of the design

and content of the relevant interface.” Id. (citing Meyer v.

Uber Techs., Inc., 868 F.3d 66, 75 (2d Cir. 2017).

     Under the provisions of the Massachusetts Uniform

Commercial Code, “conspicuous” is defined as “written, displayed

or presented [such] that a reasonable person against which it is

to operate ought to have noticed it.”      M.G.L. c. 106 § 1-

201(b)(10); cf. M.G.L. c. 156D § 1.40 (under the general law of

corporations established by the Massachusetts Business

Corporation Act, a reasonable person standard is applied to

whether someone “should have noticed it”).

     Characteristics that should generally be considered when

determining whether terms are sufficiently conspicuous include:

“larger and contrasting font, the use of headings in capitals,

or somehow setting off the term from the surrounding text by the

use of symbols or other marks.” Cullinane, 893 F.3d at 62

(citing M.G.L. c. 106 § 1-201(b)(10)).      There are additional

considerations “when the terms of the agreement are only

available by following a link.” Id.      Under those circumstances,

“the court must examine the language that was used to notify

users that the terms of their arrangement could be found by

following the link, how prominently displayed the link was, and

                                   9
        Case 1:18-cv-12147-DPW Document 28 Filed 03/03/20 Page 10 of 18



any other information that would bear on the reasonableness of

communicating [the terms].” Id. (citing Ajemian, 987 N.E.2d at

612).

        In Cullinane, inquiry stopped after the First Circuit

concluded that Uber did not reasonably communicate the terms of

their agreement with Plaintiffs.           Id. at 64.   As a result, the

First Circuit determined Plaintiffs were not able to provide

unambiguous assent and therefore were not bound by the

arbitration clause.       Id.

        The screen that a new user sees when he or she is signing

up for the Uber account at issue here is somewhat different from

that at issue in Cullinane.        I am consequently faced with the

question whether the difference is enough to change the outcome

reached by the First Circuit in Cullinane.6


6 On January 29, 2020, Cullinane was resolved on remand when I
approved a settlement agreement between the parties. See
Cullinane v. Uber Technologies, Inc., No. 14-cv-14750-DPW, Dkt
No. 130 (D. Mass. Jan. 29, 2020). The case was settled for a
nominal $3 million amount, to be paid to Massachusetts residents
(defined as persons who both registered for an Uber account via
an iPhone in Massachusetts and had a Massachusetts billing
address) who paid at least one of either the allegedly unlawful
“Logan Massport Surcharge and Toll” and/or “East Boston Toll,”
between October 18, 2011 and August 14, 2015 and did not receive
a refund for those charges. The payments are to be distributed
in one of two ways: (1) class members with active Uber accounts
will receive their payment in the form of a credit on their Uber
accounts (a “customer loyalty” allocation), and (2) class
members without active Uber accounts (or who do not use their
app credits within 365 days of receipt) will receive their
payment in the form of a mailed check (a “cash payment”
allocation).
                                      10
     Case 1:18-cv-12147-DPW Document 28 Filed 03/03/20 Page 11 of 18



     In Cullinane, a new user was not required to click the

“Terms and Conditions” link in order to proceed to the next step

of creating an account, even though that was the point at which

the new user would be bound to those Terms and Conditions.             The

link to the Terms and Conditions (and the Privacy Policy) was

located in a gray rectangular box, written in white text.          Other

terms on the page had similar features, such that the hyperlink

was not accentuated by comparison. Id. at 63.        For example,

“‘enter promo code’ w[as] also written in bold and with a

similarly sized font as the hyperlink . . .”        Id.   The text of

the “Terms and Conditions” link was not the largest font on the

page. Id.   Finally, the text used to put potential users on

notice “that the creation of an Uber account would bind them to

the linked terms was even less conspicuous than the” hyperlink

to the “Terms and Conditions” themselves. Id.




                                   11
     Case 1:18-cv-12147-DPW Document 28 Filed 03/03/20 Page 12 of 18




                  Screenshot from Cullinane above




                   Screenshot from Theodore above

     The only noteworthy differences between the features that

relate to notice of the arbitration clause at issue here and

those at issue in Cullinane are that (1) the links to the “Terms

                                   12
     Case 1:18-cv-12147-DPW Document 28 Filed 03/03/20 Page 13 of 18



and Conditions” and “Privacy Policy” here appear in blue text

against a white backdrop, whereas in Cullinane, those links were

in white text against a black backdrop (as indicated by the

wide, horizonal arrows at the bottom of the boxes shown above),

and (2) the notification to new users that they would be bound

by the “Terms and Conditions” (including arbitration) and

“Privacy Policy” when they created their account here is in

black text against a white backdrop, whereas in Cullinane, it

was in gray text against a white backdrop (again, as indicated

by the narrow, diagonal arrows in the boxes shown above).

     Apart from those two differences, the relevant features

present in Cullinane, as analyzed by the First Circuit, were

operative at the time Mr. Theodore created his account.         For

example, some of the other terms on the page were still in the

same color as the hyperlink, including “enter promo code,” and

the links to the “Terms and Conditions” and “Privacy Policy”

were still not the largest text on the screen.        The hyperlinks

also continued to appear without any underlining.        Finally, as

before, the Terms and Conditions were linked at the bottom of

the screen and did not require an affirmative acknowledgment7


7 For this reason, in my decision in Cullinane, I adopted Judge
Weinstein’s shorthand phrase “sign-in-wrap” to describe the
online agreement, through which “a user is notified of the
existence and applicability of a site’s “terms of use” when
proceeding through the website’s sign-in or login process,” but
does “not require the user to click on a box showing acceptance…
                                   13
     Case 1:18-cv-12147-DPW Document 28 Filed 03/03/20 Page 14 of 18



from the prospective user that he or she was agreeing to be

bound by the Terms and Conditions or the Privacy Policy by

creating an Uber account.

     In Cullinane, the First Circuit grounded its determination

that Plaintiffs lacked sufficient notice of the agreement based

on the characteristics of the hyperlink itself and how it

compared to other text on the screen.       The Court observed that

hyperlinks were generally blue and underlined, and “the presence

of other terms on the same screen with similar or larger size,

typeface…” did not render the agreement sufficiently

conspicuous.   While the Terms and Conditions in the agreement

now before me appear in blue, but without underlining, the other

characteristics that gave the First Circuit pause generally were

found on the relevant Uber screen for Mr. Theodore.

     The First Circuit has had one occasion to reflect further

on the propositions for which Cullinane stands since it was

decided in 2018.   In Bekele v. Lyft, the court observed that

Cullinane did not “substantially change” the applicable law and

that the procedure for analyzing online contracts was and still

is the Ajemian standard of “reasonably communicated and

accepted.” 918 F. 3d 181, 187 (1st Cir. 2019).        The First



in order to continue.” Berkson v. Gogo LLC, 97 F. Supp. 3d 359,
399 (E.D.N.Y. 2015); see also Cullinane, 893 F.3d at 61 n. 10
(adopting Judge Weinstein’s “four general types of online
contracts”).
                                   14
     Case 1:18-cv-12147-DPW Document 28 Filed 03/03/20 Page 15 of 18



Circuit also took the position that the importance of analyzing

reasonable notice in context was clear before Cullinane. Id.

     In the meantime, the First Circuit’s decision in Cullinane

has received the attention of some legal scholars.         It appears

that Cullinane has been recognized as a paradigm of judicial

reliance on analysis of the general context in answering

questions regarding reasonable notice to consumers in online

contracts of adhesion; but there appears to be little

consideration in the academic literature of Cullinane’s more

particularized contextual requirements as a basis to satisfy

adequate notice.   See, e.g., Nancy Kim, Digital Contracts, 75

BUS. LAW. 1683, 1692 (Winter 2019-20) (noting the First Circuit’s

emphasis on the “design and content” of the screen in question);

Kevin Conroy & John Shope, Look Before You Click: The

Enforceability of Website and Smartphone App Terms and

Conditions, 63 BOS. BAR. J. 23, 23-24 (Spring 2019) (observing the

“complicated and fact-intensive” inquiry associated with ‘sign-

in-wrap’ agreements and Cullinane’s finding of inadequate notice

based on the interface design); Mark Budnitz, Touching, Tapping,

and Talking: The Formation of Contracts in Cyberspace 43 NOVA L.

REV. 235, 277 n. 414-15 (Spring 2019) (“Even if there were more

than a few appellate-level cases, it is questionable whether

they could provide helpful guidance for legislators.         Courts

decide issues concerning contract formation based on a detailed

                                   15
     Case 1:18-cv-12147-DPW Document 28 Filed 03/03/20 Page 16 of 18



examination of the content and format of the specific screens

presented to the consumer in the case before the court.”)          The

First Circuit’s specific directives on how courts in this

Circuit are to address these inquiries and what specific

circumstances should be emphasized are, in any event, binding

upon me when addressing reasonable notice for sign-in-wrap

agreements.

     Cullinane plainly provided both high level contextual

analysis and micro-analysis of particular elements of that

context.   Cullinane as a whole has been characterized negatively

by Judge Gutierrez, of the Central District of California.             West

v. Uber Techs., No. CV 18-3001 PSG (GJSx), 2018 WL 5848903, at

*4 (C.D. Cal. Sept. 5, 2018; see also In re. Uber Techs., Data

Security Breach Litig. Brittany Durgin v. Rasier, LLC, No. CV

18-3169 PSG (GJSx), 2019 WL 6317770 at *4 (C.D. Cal. Aug. 19,

2019).   With respect, I find Judge Gutierrez’s view that “the

Cullinane decision departs dramatically both from what other

courts have found regarding Uber’s registration process, and

from the overall legal landscape regarding assent to online

agreements” to be overstated.     This overstatement appears to

result from a failure to distinguish between the high level

contextual analysis and the micro-analysis of particularized

elements of the context.    Nevertheless, in Rasier, 2019 WL

6317770 at *4, Judge Gutierrez adopted the Meyer approach, which

                                   16
     Case 1:18-cv-12147-DPW Document 28 Filed 03/03/20 Page 17 of 18



was also expressly relied upon by Cullinane.        Cullinane, 893

F.3d at 62, supra at 8 (citing Meyer).

     In Meyer, the Second Circuit reversed and remanded the

district court’s denial of Uber’s motion to compel arbitration,

finding that a reasonably prudent smartphone user would

understand the process of entering into contracts through

smartphones apps. Id. at 77-79.      The Meyer court specifically

said that these users would recognize that “text that is

highlighted in blue and underlined is hyperlinked to another

webpage where additional information will be found.”         Meyer, 868

F.3d at 78.   This approach essentially mirrors the First

Circuit’s focus in Cullinane.     See also, Conroy at 23 (“This

two-part test [from Ajemian and employed by the First Circuit in

Cullinane] is consistent with the approach taken by other courts

in the country. E.g., Meyer…”).      Indeed, the screen from Meyer

appears to resemble the screen here closely.        See generally

Meyer, 868 F.3d at 81-82.     Based on the guidance I have received

from the First Circuit in Cullinane, I conclude the Terms and

Conditions on the screen seen by Mr. Theodore when he created

his Uber account were not conspicuous enough reasonably to

communicate the existence or terms of the agreement.         Therefore,

Mr. Theodore cannot be bound by the mandatory arbitration

provision.



                                   17
      Case 1:18-cv-12147-DPW Document 28 Filed 03/03/20 Page 18 of 18



B.    Acceptance by Mr. Theodore

      As a result of the want of legally sufficient notice to Mr.

Theodore that under First Circuit law he was agreeing to be

bound by the hyperlinked Terms and Conditions, which contained

the mandatory arbitration clause at issue here, he could not

have provided his “unambiguous consent to those terms.”

Cullinane, 893 F.3d at 64.      Accordingly, Uber has not met its

burden to justify compelling arbitration, and, under Cullinane,

I must deny its motion seeking that relief because parties may

not be compelled to arbitrate when they have not agreed to do

so.   See, supra, Cullinane, 893 F.3d at 60 (quoting Volt Info.

Scis., Inc. v. Bd. of Trs. of Leland Stanford Jr. Univ., 489

U.S. 468, 478 (1989)).

                             IV. CONCLUSION

      For the reasons outlined above,

      I DENY Uber’s Motion [Dkt No. 20] to compel arbitration.

This case will follow the ordinary course of civil litigation in

this court.   The Clerk shall set the matter for a scheduling

conference to chart the course toward resolution of this case.




                                  /s/ Douglas P. Woodlock_________
                                  DOUGLAS P. WOODLOCK
                                  UNITED STATES DISTRICT JUDGE



                                    18
